Title: Instruction to Virginia Delegates in re Contracts, 4 and 7 June 1783
From: 
To: 


In the House of Delegates
Wednesday the 4th of June 1783
Resolved that the Delegates representing this State in Congress be instructed to take proper Steps for procuring and transmitting to the Executive of this State copies of all Accounts and Vouchers relative to disbursements and Contracts made with the Individuals of this State by any person acting under the authority of Congress in order that a proper inquiry may be made into their conduct.





Teste




John Beckley CHD


1783 June 7th.




Agreed to by the Senate.





Will Drew. C. S





